                       Case 1:19-cr-00158-DCN Document 311 Filed 03/31/21 Page 1 of 4
AO 245B (Rev. 03/18) Judgment in a Criminal Case
                     Sheet 1


                                         UNITED STATES DISTRICT COURT
                                                             District of Idaho
               UNITED STATES OF AMERICA                                   )      JUDGMENT IN A CRIMINAL CASE
                                                                          )
                                    v.                                    )
                          HARLAN HALE                                     )      Case Number:           0976 1:19CR00158-003
                                                                          )
                                                                          )      USM Number:            12451-023
                                                                          )
                                                                          )      Randall Barnum
                                                                          )      Defendant’s Attorney
THE DEFENDANT:

☒       pleaded guilty to count(s) One and Two

☐       pleaded nolo contendere to count(s)
        which was accepted by the court.

☐       was found guilty on count(s)
        after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                                    Nature of Offense                                      Offense Ended            Count

 18§1962(d)                                        Conspiracy to Participate in a Racketeering             06/15/2016                1
                                                   Enterprise

 18§1959(a)(3) and (a)(5)                      Attempted Murder and Assault With a Dangerous      06/15/2016               2
                                               Weapon in Aid of Racketeering
         The defendant is sentenced as provided in pages 2 through     4     of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
☐ Count(s)                                               ☐ is     ☐ are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                        March 31, 2021
                                                                        Date of Imposition of Judgment




                                                                        Signature of Judge

                                                                        David C. Nye, Chief United States District Judge
                                                                        Name and Title of Judge
                                                                        March 31, 2021
                                                                        Date
                       Case 1:19-cr-00158-DCN Document 311 Filed 03/31/21 Page 2 of 4
AO 245B (Rev. 11/16) Judgment in a Criminal Case
                     Sheet 2-Imprisonment
                                                                                                         Judgment—Page       Page 2 of 4
 DEFENDANT:                    Harlan Hale
 CASE NUMBER:                  0976 1:19CR00158-003

                                                       IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of: Life on Count One and a term of 240 months on Count Two, to be served concurrently to each other. The sentence shall run
consecutive to District Court, Ada County, Idaho, in docket number CR-FE-2005-460, and consecutive with District of Wyoming in
docket number 06CR00229.




      ☐ The court makes the following recommendations to the Bureau of Prisons:




      ☒ The defendant is remanded to the custody of the United States Marshal.

      ☐ The defendant shall surrender to the United States Marshal for this district:
           ☐ at                                    ☐ a.m.      ☐ p.m.       on                                           .
           ☐ as notified by the United States Marshal.

      ☐ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           ☐ before 2 p.m. on                                                                                                         .
           ☐ as notified by the United States Marshal.
           ☐ as notified by the Probation or Pretrial Services Office.
                                                              RETURN
I have executed this judgment as follows:


           Defendant delivered on                                                        to
at                                                  , with a certified copy of this judgment.




                                                                                          UNITED STATES MARSHAL



                                                                     By:            DEPUTY UNITED STATES MARSHAL
                        Case 1:19-cr-00158-DCN Document 311 Filed 03/31/21 Page 3 of 4
AO 245B (Rev. 11/16) Judgment in a Criminal Case
                      Sheet 5- Criminal Monetary Penalties

                                                                                                                  Judgment—Page    Page 3 of 4
 DEFENDANT:                     Harlan Hale
 CASE NUMBER:                   0976 1:19CR00158-003

                                                   CRIMINAL MONETARY PENALTIES

                 The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                           Assessment           Fine                               Restitution                      JVTA Assessment*
 TOTALS                    $200                 No fine                            Not applicable                   Not applicable


 ☐ The determination of restitution is deferred until                              . An Amended Judgment in a Criminal Case (AO 245C) will be
        entered after such determination.

 ☐ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
        otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
        victims must be paid before the United States is paid.

                  Name of Payee                              Total Loss**                 Restitution Ordered          Priority or Percentage




                    TOTALS                        $                                       $
 ☐       Restitution amount ordered pursuant to plea agreement                 $

 ☐       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
         the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
         subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 ☐       The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         ☐ the interest requirement is waived for the                 ☐ fine        ☐    restitution.

         ☐ the interest requirement for the            ☐       fine    ☐ restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses
 committed on or after September 13, 1994, but before April 23, 1996.
                       Case 1:19-cr-00158-DCN Document 311 Filed 03/31/21 Page 4 of 4
AO 245B (Rev. 11/16) Judgment in a Criminal Case
                      Sheet 6- Schedule of Payments

                                                                                                            Judgment—Page        Page 4 of 4
 DEFENDANT:                     Harlan Hale
 CASE NUMBER:                   0976 1:19CR00158-003

                                                      SCHEDULE OF PAYMENTS
 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A      ☐ Lump-sum payment of $                                 due immediately, balance due

              ☐ not later than                                    , or
              ☐ in accordance               ☐ C,      ☐ D,      ☐ E, or         ☐ F below; or
 B      ☒ Payment to begin immediately (may be combined with                ☐ C,        ☐ D,        ☒ F below); or
 C      ☐ Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                       over a period
                              (e.g., months or years), to commence                (e.g., 30 or 60 days) after the date of this judgment; or
 D      ☐ Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                     over a period
                           (e.g., months or years), to commence                (e.g., 30 or 60 days) after release from imprisonment to
              term of supervision; or
 E      ☐ Payment during the term of supervised release will commence within                      (e.g., 30 or 60 days) after release
              imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F      ☒ Special instructions regarding the payment of criminal monetary penalties:
              While in custody, the defendant shall submit nominal payments of not less than $25 per quarter pursuant to the Bureau of
              Prisons' Inmate Financial Responsibility Program.




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
 due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of
 Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 ☐      Joint and Several




 ☐      The defendant shall pay the cost of prosecution.

 ☐      The defendant shall pay the following court cost(s):

 ☐      The defendant shall forfeit the defendant’s interest in the following property to the United States:




 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
 (5) fine interest, (6) community restitution, (7) JVTA Assessment (8) penalties, and (9) costs, including cost of prosecution and court
 costs.
